Citation Nr: 1810844	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-03 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 60 percent for hypothyroidism to include hyperlipidemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to November 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which confirmed and continued a 10 percent rating for a thyroid disability characterized as 'hyperthyroidism, formerly rated as hypothyroidism.'  

In a February 2013 substantive appeal, the Veteran requested a hearing before the Board.  In October 2013, the RO sent the Veteran a letter to clarify her hearing request.  The Veteran was informed that if she did not respond to the letter within 15 days that the RO would assume she did not want a hearing.  The Veteran did not respond to the request.  Accordingly, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (2017).

The Board previously remanded this issue for further development in June 2015 and March 2017, which has since been completed.

In the prior remands, the disability in question was characterized as hyperthyroidism.  The March 2017 remand ordered a VA examination and requested clarification of whether the Veteran had hyperthyroidism or hypothyroidism.  As discussed below, an examiner in August 2017 determined that the correct disability is, and has been, hypothyroidism.  As such, the Board has recharacterized the issue as on the title page.

In a September 2017 rating decision, the RO granted an increase to 60 percent, effective October 27, 2010, the date of the increased rating claim.  As this rating did not constitute full grant of the benefits sought, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDING OF FACT

For the entire appeal, the Veteran's thyroid disability was manifested by symptoms of fatigue, mental disturbance (depression), mental sluggishness, constipation, and weight gain; but not by muscular weakness, cardiovascular involvement, bradycardia or sleepiness.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for hypothyroidism to include hyperlipidemia have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7903 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran seeks a higher rating for her service-connected thyroid disability.  Based on the evidence, a disability rating in excess of 60 percent is not warranted.

Disability ratings are determined by applying a schedule of reductions in earning capacity from specific injuries or a combination of injuries that is based upon the average impairment of earning capacities.  38 U.S.C. § 1155 (2012).  Each disability must be viewed in relation to its entire history, with emphasis upon the limitations proportionate to the severity of the disabling condition.  38 C.F.R. § 4.1 (2017).  When rating the Veteran's service-connected disability, the entire medical history must be reviewed.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also fully consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Where there is a question as to which of the two disability evaluations is applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence of record, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).   The Board acknowledges that multiple distinct degrees of disability might be experienced which result in different compensation levels from the time the increased rating claim was filed until a final decision is made.  Staged ratings apply to both initial and increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

As noted, the May 2011 rating decision that is the subject of this appeal, continued a 10 percent evaluation, but recharacterized the disability as hyperthyroidism, (formerly rated as hypothyroidism) pursuant to DC 7900.  In the September 2017 rating decision, the RO granted a higher 60 percent rating, effective October 27, 2010, but identified the disability as 'hypothyroidism to include dyslipidemia' (previously rated as hyperthyroidism).  The 60 percent rating was assigned under DC 7903. 

The current appeal period before the Board begins on October 27, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010); see November 2010 VA Form 21-526b, Veteran Supplemental Claim.

Diagnostic Code 7903 provides for a 60 percent rating when the disorder causes muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is assigned when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2017).  
 
The Diagnostic Code's use of the word "and" makes it clear that the rating criteria for increased ratings are conjunctive versus disjunctive, and that all symptoms must be satisfied to warrant a higher rating.  Melson v. Derwinski, 1 Vet. App. 334, 337 (1991).

By way of background, the Veteran was first diagnosed with Graves' Disease with hyperthyroidism during service and treated with radioactive iodine in August 1977.  Since separation from service, she has been diagnosed and treated for iatrogenic hypothyroidism, taking Levothyroxine daily.

VA treatment records show the Veteran reported experiencing depression, fatigue, constipation, hair loss, dry skin, weight gain, and dry eyes.  Her pulse ranged from 52 to 70 bpm, but no bradycardia was diagnosed.

At a March 2011 VA examination, the Veteran reported experiencing fatigue, cold intolerance, insomnia, dry skin, hair loss, decreased concentration, depression, forgetfulness, mental sluggishness, weight gain, and constipation.  She reported that she was not being treated for any mental health issues.  The Veteran's neck examination was normal with no palpable thyroid enlargement or nodules.  She also had normal cardiovascular findings and a pulse of 60 beats per minute (bpm).  Blood pressure was 132/73.  The examiner noted she was treated with Levothyroxine.  The Veteran was diagnosed with hyperthyroidism due to fact that her thyroid stimulating hormone (TSH) level was at 0.49 milli-international units per liter (mIU/L).

The RO sought clarification on the diagnosis, as the Veteran was initially service-connected for hypothyroidism.  In an April 2011 addendum, the same examiner opined that the Veteran developed hyperthyroidism due to or as a result of treatment for her hypothyroidism.  The examiner explained that the Veteran's treatment maintained her TSH level in the hyperthyroidism range.  The Veteran preferred to keep her medication dosage to avoid some of the side effects that could result, such as dry skin and depression.  As a result, the May 2011 rating decision amended the diagnostic code to 7900 for hyperthyroidism and the RO continued the assigned 10 percent rating.

Pursuant to the June 2015 Board remand, the Veteran was afforded another VA examination in August 2015.  The examiner found no current hyperthyroidism condition, but noted its previous diagnosis.  The examiner indicated a hypothyroid condition was present.  The examiner noted that the Veteran treated her condition with Levothyroxine and that a review of her thyroid markers indicated that her thyroid condition was well-controlled.  She reported experiencing hair loss and dry skin, but no other symptoms.  The examiner found a normal neck examination with no palpable thyroid enlargement or nodules.  She had a regular pulse of 60 bpm. 

The Veteran submitted to another VA examination in April 2017, pursuant to the March 2017 remand.  In this Board's remand, it requested a clarification as to at what points during the appeal period did the Veteran have a hypothyroid or hyperthyroid disability.  

The VA examiner opined that after the radioactive iodine treatment for a hyperthyroidism/Graves' Disease condition, the Veteran has always had a hypothyroid or, hypothyroidism.  The examiner explained that her blood levels are monitored to keep them close to the normal range.  It appeared that some of her thyroid lab results were too high, but she has always had a hypothyroid, or hypothyroidism, after the treatment performed in active service.  The examiner explained that the Veteran has taken synthyroid during and after active service for thyroid replacement.  The medication dosage changed multiple times to keep her thyroid levels in a normal range, but several times, the clinicians thought she was hyperthyroid again and would then decrease the medication to get the thyroid level within the normal range.  The Veteran reported experiencing depression and hair loss.  

The examiner noted that the Veteran had the following symptoms attributed to a hypothyroid condition:  fatigability (tires out quickly), constipation, mental sluggishness, depression, continuous medication (synthyroid), and weight gain.  The examiner noted that she had dry eyes, normal neck examination, and her pulse was at 70 bpm.  Blood pressure was 128/75.  The examiner further opined that the Veteran's low Vitamin D was not related to her service-connected thyroid condition based her review of medical treatises and relevant clinical studies.

Based on the evidence of record, the Veteran's symptoms do not more nearly approximate a 100 percent rating.  

A 100 percent rating is assigned when there is evidence of cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  While the March 2011 VA examination showed that the Veteran experienced cold intolerance and depression, the August 2015 and April 2017 VA examinations did not reflect that she experienced cold intolerance in addition to noted depression.  VA treatment records show symptoms of depression, fatigue, constipation, hair loss, dry skin, weight gain, and dry eyes - all of which are contemplated within a 60 percent evaluation.  Throughout the appeal, there was no evidence of muscular weakness, in addition to cardiovascular involvement and bradycardia - all of which are required for a total rating.  As such, the preponderance of the evidence is against the entitlement to a rating in excess of 60 percent.

The Board has considered the Veteran's statements that she experiences weight gain, constipation, hair loss, dry skin, fatigue, depression, muscle aches, slurred speech, and fatigue.  She is competent to describe matters of which she has first-hand knowledge (i.e. fatigue, muscle aches).  However, these symptoms are consistent with the evaluation of 60 percent.  With respect to the Veteran's contention that she has low Vitamin D due to her service-connected thyroid condition, this is not demonstrated by the persuasive evidence of record.  The Veteran is noted to be a nurse, and thus she is presumed to be competent to at least suggest such a causal relationship.  However, to the extent that this is considered a medical opinion, it is outweighed by the VA examiner's unfavorable opinion.  The Veteran provided no additional rationale to support her opinion; in contrast, the examiner cited to her review of medical treatises and relevant clinical studies in support of her conclusion.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  The claim for a rating in excess of 60 percent for the service-connected hypothyroidism is not warranted.  38 U.S.C.A. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

A rating in excess of 60 percent for hypothyroidism to include hyperlipidemia is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


